           Case 1:18-vv-00959-UNJ Document 35 Filed 11/14/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-959V
                                     Filed: August 23, 2019
                                         UNPUBLISHED


    DEBORAH SPIVEY,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Shoulder Injury
    HUMAN SERVICES,                                          Related to Vaccine Administration
                                                             (SIRVA)
                       Respondent.


Michael G. McLaren, Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On July 2, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of her October 6, 2017 influneza (“flu”) vaccination.
Petition at 1; Stipulation, filed August 22, 2019, at ¶¶ 2, 4. Petitioner further alleges that
the vaccine was administered within the United States, that she suffered the residual
effects of her injury for more than six months, and that there has been no prior award or
settlement of a civil action on her behalf as a result of her injury. See Petition at ¶¶ 10-
11; Stipulation at ¶¶ 3-5. “Respondent denies that petitioner sustained a SIRVA Table
injury and denies that petitioner’s alleged SIRVA and its residual effects were caused-

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00959-UNJ Document 35 Filed 11/14/19 Page 2 of 7



in-fact by her flu vaccine. Respondent further denies that the flu vaccine caused
petitioner any other injury or her current condition.” Stipulation at ¶ 6.

        Nevertheless, on August 22, 2019, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $40,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
     Case 1:18-vv-00959-UNJ Document 35 Filed 11/14/19 Page 3 of 7




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                   )
 DEBORAH SPIVEY,                                   )
                                                   )
                Petitioner,                        )
                                                   )      No. l 8-959V
V.                                                 )      Chief Special Master Dorsey
                                                   )      ECF
SECRETARY OF HEALTH AND HUMAN                      )
SERVICES,                                          )
                                                   )

_________________
                Respondent.                        )
                                                   )

                                          STIPULATION

        The parties hereby stipulate to the following matters:

        1. Deborah Spivey, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3(a).

       2. Petitioner received the flu immunization on October 6, 2017.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that she suffered a shoulder injury related to vaccine administration

("SIRVA") within the time period set forth in the Table, and further alleges that she experienced

the residual effects of her injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

       6. Respondent denies that petitioner sustained a SIRVA Table injury and denies that
      Case 1:18-vv-00959-UNJ Document 35 Filed 11/14/19 Page 4 of 7




 petitioner's alleged SIRVA and its residual effects were caused-in-fact by her flu vaccine.

 Respondent further denies that the flu vaccine caused petitioner any other injury or her current

 condition.

         7. Maintaining their above-sfated positions, the parties nevertheless now agree that the

 issues between them shall be settled and that a decision should be entered awarding the

 compensation described in paragraph 8 of this Stipulation.

         8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of$40,000.00 in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2 l (a)(l ), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        I 0. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.



                                                  2
     Case 1:18-vv-00959-UNJ Document 35 Filed 11/14/19 Page 5 of 7




         11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

 pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

 15(i), subject to the availability of sufficient statutory funds.

         12. The parties and their attorneys further agree and stipulate that, except for any award

 for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

 § 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on October 6, 2017, as

alleged by petitioner in a petition for vaccine compensation filed on or about July 2, 2018, in the

United States Court of Federal Claims as petition No. 18-959V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                   3
          Case 1:18-vv-00959-UNJ Document 35 Filed 11/14/19 Page 6 of 7




             15. If the special master fails to issue a decision in complete conformity with the terms

     of this Stipulation or if the Court of F~deral Claims fails to enter judgment in conformity with a

    decision that is in complete confonnity with the terms of this Stipulation, then the parties'

    settlement and this Stipulation shall be voidable at the sole discretion of either party.

            16. This Stipulatio~ expresses a full and complete negotiated settlement of liability and

    damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

    as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

    parties hereto to make any payment or to do any act or thing other than is herein expressly stated

    and clearly agreed to. The parties further agree and understand that the award described in this

    Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

    amount of damages, and further, that a change in the nature of the injury or condition or in the

    items of compensation sought, is not grounds to modify or revise this agreement.

            17. This Stipulation shall not be construed as an admission by the United States or the

    Secretary of Health and Human Services that the flu vaccine caused petitioner to have a SIRVA

    or any other injury.

           18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                        END OF STIPULATION
I
I
I
I
I
I
I
I
I
I
I


                                                    4
     Case 1:18-vv-00959-UNJ Document 35 Filed 11/14/19 Page 7 of 7




 Respectfully submitted,

 PETITIONER:


 f},ekuu(_
 DEBORAH SPIVEY
                       2;zvi1=3/-
ATTORNEY OF RECORD FOR                             AUTHORIZED REPRESENTATIVE
PETITIONER:                                        OF THE ATTORNEY GENERAL:




                                                   Civil Division
                                                   U.S . Department of Justice
                                                   P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington, DC 20044-0146

AUTHORIZED REPRESENTATIVE                                ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                               RESPONDENT:
AND HUMAN SERVICES:



TAMARA OVERBY                                            SARAH C. DUNCAN
Acting Director, Division of Injury Compensation         Trial Attorney
       Programs (DICP)                                   Torts Branch
Healthcare Systems Bureau                                Civil Division
Health Resources and Services Administration             U.S. Department of Justice
U.S. Department of Health and Human Services             P.O. Box 146
5600 Fishers Lane                                        Benjamin Franklin Station
Parklawn Building, Mail Stop 08N 146B                    Washington, DC 20044-0146
Rockville, MD 20857                                      Tel: (202) 514-9729



Dated:    'o/ '2.2. /7..0\°l




                                             5
